Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 12, 2021 is acknowledged. 
3.	Claim 11 has been cancelled.
4.	New claims 16-25 have been added. Claims 1-3, 5-10 and 12-25 are pending in this application.
5.	Claims 1-3, 5-10 and 12-25 are allowed in this office action.

Withdrawn Rejections
6.	Rejection of claims 1-3, 5 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Aramundiz et al (European Journal of Pharmaceutics and Biopharmaceutics, 2015, 97: 51-59) as evidenced by He et al (Journal of Controlled Release, 2014, 193: 63-73), is hereby withdrawn in view of Applicant’s amendment to the claims and Applicant’s persuasive arguments.
7.	Rejection of claims 1-3 and 5-15 under 35 U.S.C. 103 as being unpatentable over Ji et al (US 2008/0044386) in view of Gonzalez-Aramundiz et al (European Journal of Pharmaceutics and Biopharmaceutics, 2015, 97: 51-59) as evidenced by He et al (Journal of Controlled Release, 2014, 193: 63-73), and Cunha et al (Pharmaceutics, 2014, 6: 530-542), is hereby withdrawn in view of Applicant’s amendment to the claims and Applicant’s persuasive arguments.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: A composition comprising a complex consisting of hyaluronic acid, and an arginine-rich polypeptide comprising at least nine arginine amino acid residues, wherein the at least nine arginine amino acid residues are at least 10% of the polypeptide amino acid residues, and a pharmaceutically acceptable carrier, wherein the composition inhibits binding of human papilloma virus (HPV) to a cell surface is both novel and unobvious over the cited prior art. The closest art is Wang et al (Advanced Healthcare Materials, 2015, 4: 281-290). Wang et al teach a miRNA-delivering nanocapsule technology based on hyaluronic acid (HA)/protamine sulfate (PS) interpolyelectrolyte complexes (HP-IPECs). Wang et al teach that the nanocapsule is developed for efficient encapsulation and intracellular delivery of microRNA-34a (miR-34a), which is a potent endogenous tumor suppressor of breast cancer (see abstract). Wang et al is different from instant claims in that instant claims do not allow for other components in the HA/protamine complex. Additionally, Wang et al teach do not teach the inhibition of human papilloma virus (HPV) to a cell surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-10 and 12-25,as set forth in the amendment filed on February 12, 2021, are allowed.
CONCLUSION
Claims 1-3, 5-10 and 12-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654